Title: Council of General Officers, 26 July 1779
From: Council of General Officers
To: 


        
          [West Point, 26 July 1779]
        
        At a Council of General Officers held at Head Quarters this 26th day of July 1779
        
          
            Present
          
          
            The Commander in Chief
          
          
            Major Generals
            Brigadiers
          
          
            Heath
            Nixon
          
          
            Greene
            Parsons
          
          
            St Clair
            Smallwood
          
          
            DeKalb
            Knox
          
          
            McDougal
            Patterson
          
          
            Steuben
            Wayne
          
          
            
            Huntington
          
          
            
            Duportail
          
          
            
            Gist.
          
          
            
            Irvin
          
        
        The Commander in Chief laid before the Council sundry papers relative to the Muster Masters department transmitted him by a Committee of Congress in a letter of the 5th instant—and requested their advice respecting the matters therein referred to his consideration; but particularly as “to the necessity or expediency of continuing the department” in the present circumstances of the army.
        He also submitted a letter from Congress of the 20th instant, transmitting sundry letters and papers relative to certain complaints, preferred by Doctor Morgan against Doctor Shippen, Director General;

and requested the opinion of the Board on the measures which it will be proper for him to persue in consequence—whether at this time to arrest Doctor Shippen or not, and whether to bring him to an immediate trial, or defer it, to a future and more convenient period.
        On consideration of the point submitted respecting the Muster Master’s department—The Council determined—the Department unnecessary and the continuing of it inexpedient.
        The Council were unanimously of opinion—That Doctor Shippen could neither be tried now nor a precise day fixed for the purpose; and also that as the sitting of a Court would depend much if not altogether upon the operations & movements of the Enemy—and of consequence would be uncertain and precarious—and might be postponed a considerable time—that it would not be adviseable to arrest him at this time—as the delay might operate not only a great private injury—but also deprive the public of his services at a season when they might be most material.
      